UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1439


WILLIAM SCOTT DAVIS, JR.,

                     Plaintiff - Appellant,

              v.

W. EARL BRITT; JAMES C. FOX; JAMES C. DEVER, III; LOUISE W.
FLANAGAN; TERRENCE BOYLE; MALCOLM J. HOWARD; JAMES C.
GATES; REBECCA BEACH SMITH,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. John Preston Bailey, District Judge. (5:16-ct-03211-BA)


Submitted: June 22, 2017                                          Decided: June 26, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Scott Davis, Jr., appeals the district court’s order denying his

postjudgment motions in a closed civil case. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Davis v. Britt, No. 5:16-ct-03211-BA (E.D.N.C. Mar. 21, 2017). We deny Davis’ motion

to remand. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          2